DETAILED ACTION

Status of Claims
Claims 1-8, 13-15, 20-22, 25-26, 28-34 is/are pending.
Claims 1, 14-15, 20-22, 25-26, 28-32 is rejected.
Claims 13-15, 20-22, 25-26, 28-32 is/are objected.
Claims 2-8, 33-34 is/are allowable over the prior art of record.
Claims 9-12, 16-19, 23-24, 27 is/are previously cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Request for Rejoinder
The Examiner acknowledges Applicant’s request for the rejoinder of non-elected claims in the Response previously filed 07/08/2021.  
 	Since elected claims 3-4 (and claims dependent thereon have been deemed allowable over the prior art of record, the restriction requirement in the previous Office Action mailed 06/14/2018 between Group I/II and III/IV have been withdrawn.
 	Claims 1-2 (and claims dependent thereon) have been rejoined with claims 3-4 (and claims dependent thereon).

Claim Objections
Claims 13-15, 20-22, 25-26, 28-32 is/are objected to because of the following informalities:  
 	Claims 13-15, 20-22, 25-26, 28-32 are objected to because each claim references multiple different types of statutory inventions (a product versus a method) and further references multiple related, but distinct products (i.e., “A photovoltaic cell” versus “a polyester film”) or multiple related, but distinct methods (i.e., “A method of manufacturing a polyester film” versus “A method for producing a photovoltaic cell”).  The referencing of multiple different types of statutory inventions and/or distinct inventions, even in the alternative, makes the claims awkward and confusing.
 	Furthermore, claims 13-15, 20-22, 25-26, 28-32 are objected to because the use of the language “Any one of” is unconventional and awkward.  Claims should use a more conventional claim format -- i.e., beginning the article “The” or “A”.  
 	Applicant should present a separate set of dependent claims for each type of statutory invention and/or distinct invention.  For example:
(1) a first set of dependent claims directed to “The photovoltaic cell according to claim 1.…” 
 
(2) a second set of dependent claims directed to “The method according to claim 2….”

(3) a fourth set of dependent claims directed to “The coated polyester film according to claim 3….” (see Examiner’s remarks in the rejections under 35 U.S.C. 112(b) discussed below with respect to the suggested use of the term “coated” with the polyester film of the preamble)

(3) a fourth set of dependent claims directed to the “The method according to claim 4….”

The Examiner believes that requiring a separate set of dependent claims for each type of statutory invention and/or distinct invention avoids possible confusion and allows Applicant to more readily claim features specific to each type of statutory invention and/or distinct invention, in addition to more clearly establishing proper antecedent basis for various claimed features.  
 	For example, for claims dependent on independent claims 1-2, the independent claims already provide antecedent basis for “an encapsulant resin”, and therefore should properly contain references to “the encapsulant resin” (as compared to the presently recited “an encapsulant material”) (unless Applicant is referring to a different “encapsulant” component).  In contrast, for claims dependent on independent claims 3-4, which do not provide antecedent basis for an “encapsulant” component, it is proper to use language such as “an encapsulant material”.
 	Applicant should carefully each separate set of dependent claims for proper antecedent basis, based on the associated independent claim.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 14-15, 20-22, 25-26, 28-32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because there is insufficient antecedent basis for the limitation “the adhesive coating composition” in the claim. Independent claim 4 should be amended to contain a recitation of “an adhesive coating composition” for consistency with the other claims.
Claims 14-15 is vague and indefinite because there is insufficient antecedent basis for the limitation “the polyester film substrate (B)” in independent claim 4.  Independent claim 4 should be amended to recite “the polyester film substrate (B)” for consistency with the other claims.
Claims 20-22, 25-26, 28-32 are vague and indefinite because it is unclear what component or element is being referenced by the term “the film” throughout the claims.   Claims 1-3 mention both “a polyester film” and “a polyester film substrate (B)”, while claim 4 mentions both “a polyester film” and “a polyester film substrate”, so it is unclear and confusing which component is being specified with respect to biaxial orientation (claim 20), white coloration (claim 21), or adhesion strength (claims 22, 25-26, 28-32).  The Examiner suggests that the claims be amended to utilize language such as “a coated polyester film comprising a polyester film substrate (B) and an adhesive coating (A)” for independent claims 1-3, and “A method of manufacturing a coated polyester film comprising:” in independent claim 4 (accompanied by the appropriate changes to the associated dependent claims) to better distinguish the different components or elements of the claimed inventions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejections under 35 U.S.C. 103 based on JP 2014-075508 (SHIMAZU-JP ‘508) have been withdrawn in view of the Claim Amendments filed 04/06/2022 and Applicant’s arguments filed 04/06/2022.
 
Response to Arguments
Applicant’s arguments filed 04/06/2022 with respect to the rejection(s) under 35 U.S.C. 103 based on JP 2014-075508 (SHIMAZU-JP ‘508)  have been fully considered and are persuasive in view of the Claim Amendments filed 04/06/2022.  
Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of the rejoinder of previously non-elected claims 1-2 (and claims dependent thereon) with elected claims 3-4 (and claims dependent thereon).

Allowable Subject Matter
Claims 2-8, 33-34 are allowable over the prior art of record.

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 13-15, 20-22, 25-26, 28-32 would be allowable if rewritten to: (i) overcome the objections to the claims; and (ii) overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
 	The prior art of record fails to disclose: (i) a polyester film comprising a polyester film substrate (B) and recited adhesive coating (A) containing EVA copolymer and an oxazoline crosslinking agent in the recited ratios and total amounts (claim 3); and (ii) a method of making said polyester film (claim 4).  
 	The prior art of record fails to disclose: (iii) a photovoltaic cell comprising an opaque backsheet which is a polyester film comprising a polyester film substrate (B) and recited adhesive coating (A) containing EVA copolymer and an oxazoline crosslinking agent in the recited ratios and total amounts, wherein the adhesive coating (A) directly contacts the encapsulant of the photovoltaic cell (claim 1); and (iv) a method of making a photovoltaic cell comprising an opaque backsheet which is a polyester film comprising a polyester film substrate (B) and recited adhesive coating (A) containing EVA copolymer and an oxazoline crosslinking agent in the recited ratios and total amounts, wherein the adhesive coating (A) directly contacts the encapsulant of the photovoltaic cell (claim 2).
 	SHIMAZU-JP ‘508 fails to specifically disclose the recited EVA to oxazoline crosslinking ratio, combined with the recited total amount of EVA and oxazoline crosslinking agent.
 	KWON ET AL (US 2015/0303338) fails to specifically disclose the recited EVA to oxazoline crosslinking ratio,
 	JP 2008/108948 fails to specifically disclose the recited EVA to oxazoline crosslinking ratio, combined with direct contact between the EVA-based coating and the polyester film substrate.
 	JP 2001-049214 fails to specifically disclose the recited EVA to oxazoline crosslinking ratio, combined with the use of an unmodified EVA copolymer consisting of ethylene units and vinyl acetate units.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 18, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787